SMITH, J.
The sole question presented for our determination is whether the defendants were justified in discharging the plaintiff. One of the grounds alleged for the discharge was “for disobeying instructions, and persisting in signing your individual name to letters and correspondence of the Inman Manufacturing Company, relating to the business of said company, after being in writing expressly directed not to sign your name to any such letters.” Plaintiff had been in the employ of the defendants for a year prior to the year for which this contract was made. In April before the service under the contract in suit was commenced, this contract was made, changing in some particulars the contract under which the service was then being rendered. Plaintiff and the defendant Horace Inman thereafter had some disagreements, the details of which are not important, as the case now presents itself to us. Upon the 19th day of June, 1900, the defendant Horace Inman wrote to the plaintiff a letter, the material part of which is found in a few lines:
“These rules are to be kept In all cases, and in the future all correspondence must be signed, ‘Inman Manufacturing Company,’ for the company, and in no ease are you to have any correspondence in your own name, and you are so to instruct your correspondents as the Inman Mfg. Co.”
Prior to this the plaintiff, Russell, hád usually signed letters with a stamp, “Inman Manufacturing Co.,” and under the stamp written his name, W. W. Russell. Occasionally he had written a letter in his own name where he was writing in behalf of the company. The letter of June 19th was followed by another letter upon June 28th, in which the direction was made more specific. The letter, as far as material, reads as follows:
“Hereafter, in writing letters for the company, you will in all cases sign them, ‘Inman Mfg. Co.,’ and initial them dictated by W. W. R., and in no case will you sign your full name to the correspondence.”
The meaning of the letters of June 19th and June 28th would seem to be unmistakable. That that meaning was clearly understood by the plaintiff would seem to be indicated conclusively by his change in the manner of signing letters, and during the month of July only one letter seems to have been signed with his full name, W. W. Russell, under the stamp of the Inman Mfg. Co. The other letters were initialed only. In the month of August, however, the plaintiff seems deliberately to have disregarded the instructions of the defendants, and, in defiance of those instructions, to have assumed his former style of signature, and to have written his name in full under the stamp of the Inman Manufacturing Company. In fact, during that month, there is not, I think, a single letter which he identified with the letter “R.” or with the initials “W. W. R.” Some of the letters are signed “William W. Russell,” without the stamp of the Inman Manufacturing Company. It is claimed, however, that those letters were written while he was away at a hotel, and were so written that they ■might be replied to in his own name, so that they might reach him at the hotel. It is further claimed on behalf of the plaintiff that some of the letters to which he had signed his own name in full, under the *683stamp of the Inman Manufacturing Company, referred in the body of the letter to the writer, which it is claimed'rendered it necessary that he should sign his name in full. Without considering the force oí these excuses for a plain violation of the defendants’ instructions, there nevertheless appear in the month of August upwards of 25 letters which were not written while he was at a hotel, and in which the letter did not refer to the writer, and in which there appears ho excuse whatever for a failure to comply with the defendants’ directions. The use of this style of signature during the month of August seems to have been systematic, and was apparently deliberate. That a willful disobedience of the direction of a master, though it be as to matter of form, is sufficient ground for the discharge of a servant, will not be questioned. The learned judge below has found that the plaintiff was wrongfully discharged. 'In looking to his opinion for the ground of this finding, he states, in the first place, that the direction to sign the initials only was captious on the part of the defendants, and that the plaintiff might identify the letters by signing his name in full. To this we cannot agree. The defendants were trying to build up their name in their business, and not the name of their servant; and they had the perfect right to demand that, in corresponding in reference to their business, he should not at all times put his own identity into the foreground. The defendant Horace In-man swears that, upon a verbal protest relative to this matter of the signature to letters, plaintiff made the assertion that he did not propose to lose his own identity. The learned judge further holds that the signing of his name in full below the stamp of the Inman Manufacturing Company was not a violation of the instructions contained in the letter of June 28th. To this we cannot agree. For months prior to this letter he had been signing most of the correspondence by writing W. W. Russell under the stamp of the Inman Manufacturing Company. Without this fact, the instructions in the letter of June 28th would seem to be clear. In connection therewith, the interpretation is unmistakable. That the plaintiff thoroughly understood what was meant is indicated by the fact that for a month thereafter he conformed to the instructions, and did not sign his name in full to any letter of the defendants, but initialed them with the ° initial “R.” or the initials “W. W. R.” The plaintiff put upon the stand one witness who swore, in substance, that, in conversation with Horace Inman after the discharge, Inman stated that it had become a question whether he or Russell was going to run that business, and that he had made up his mind that, as it was his business, he would run it. This declaration would seem to be borne out by the defiance of the plaintiff in uniformly signing his name in full to all correspondence for the company after the 1st of August. The plaintiff further argues that the defendants were seeking to get rid of this contract, and to find some cause for a discharge, and, to that end, made unfair requirements of the plaintiff. If we assume for the argu- • ment the truth of these complaints, nevertheless the requirement as to the signing of these letters was a perfectly fair one, which the defendants might lawfully make, and a violation of which gave the *684defendants abundant ground for the discharge. I advise, therefore, a reversal of the judgment below, both upon the law and upon the facts.
Judgment reversed on law and facts, and new trial granted, with costs to appellant to abide event. All concur.